DETAILED ACTION
This non-final application is in response to claim filed 09/21/2021.
Claims 1, 14, 16, and 23 have been amended. Claims 1-28 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2021 has been entered.

Response to Arguments
Claim Rejections – 35 U.S.C. § 103


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 2013/0145291) in view of Peterson (US 2017/0357437) in view of Bakhash (US 2015/0149965) in further view of Kim (US 2014/0101535).
Regarding Independent Claim 1,
A method for providing a user interface, comprising:
displaying a current pane of a stack list, the stack list including a list of panes in a maximized state, a pane being a resizable container for displaying content associated with a location, a maximized state representing a largest size of a pane, wherein a pane at a top of the stack list is the current pane ([0028], Fig. 4A: A plurality of full sized windows (224b1 to 224b4), each displaying webpages, are stacked on top of each other).
	Weber does not teach:

responsive to receiving a long touch input lacking a distance component on a navigation control in the content of the current pane, adding a new pane to the dock list, the new pane being associated with a target location of the navigation control.
 However, Peterson teaches:
a resizable container ([0190]: the user is able to resize the window by dragging divider 528)
displaying, in a dock area of the user interface ([0218]: second region 545-A), at most a predetermined number of panes in a dock list, the dock list including a list of panes in a minimized state, a minimized state of a pane being a scaled-down version of the content displayed in the pane in the maximized state ([0218], Fig. 5Y: a plurality of smaller windows (snapshots 5100-A, 5100-D, 5100-E) are displayed within the second region 545-A); and
responsive to receiving a long touch input […] on a navigation control in the content of the current pane, adding a new pane to the dock list, the new pane being associated with a target location of the navigation control ([0298], Fig. 7W: in response to the user dragging a hyperlink from content region 737-B to second region 785-A a new snapshot is displayed in second region 785-A).

	One of ordinary skill in the art would be motivated to do so in order to preserve screen space by limiting the number of full sized windows on the user interface.
Weber and Peterson do not teach:
wherein the dock area overlays the current pane and remaining panes in the dock list are off display; and
responsive to receiving a long touch input lacking a distance component on a navigation control in the content of the current pane, adding a new pane to the dock list, the new pane being associated with a target location of the navigation control.
However, Bakhash teaches wherein the dock area overlays the current pane and remaining panes in the dock list are off display ([0063], [0189], Fig. 13B: A dock area (the area where timeline 340 is displayed) overlays a current pane (window 492). Each icon in timeline 340 represents a stack of windows, thus the icons in the timeline are associated with windows that are not visible)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Weber and Peterson with Bakhash so that the dock area overlays the current pane and the remaining panes in the dock list are off display.
	One of ordinary skill in the art would be motivated to do so in order to provide an improved graphical user interface that allows the user to efficiently navigate through a virtual (Bakhash [0011]).
	Weber, Peterson, and Bakhash do not teach:
responsive to receiving a long touch input lacking a distance component on a navigation control in the content of the current pane, adding a new pane to the dock list, the new pane being associated with a target location of the navigation control.
However, Kim teaches:
responsive to receiving a long touch input lacking a distance component on a navigation control in the content of the current pane, adding a new pane to the dock list, the new pane being associated with a target location of the navigation control ([0406], Fig. 62: After a user performs a long touch input on a link displayed in the web browsing screen 190b, a selection window 190c is displayed. The selection window 190c includes a selectable option to create a new window associated with the link).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Weber, Peterson, and Bakhash with Kim so that a navigation control in the content of the current pane receives a long touch input lacking a distance component.
	One of ordinary skill in the art would be motivated to do so in order to access a context menu associated with a user selection of content in the current pane.




Weber, Peterson, Bakhash, and Kim teach the method of claim 1.  Weber further teaches wherein the content of the current pane hides the content of remaining panes in the stack list ([0029]: Window 224b4 partially hides the remaining stacked windows).

Regarding Dependent Claim 3,
Weber, Peterson, Bakhash, and Kim teach the method of claim 1. Peterson teaches wherein adding the new pane to the dock list includes:
adding the new pane to the dock list in a position that results in the new pane being one of the predetermined number of panes displayed in the dock area ([0221], FIGS 5BB-5EE: The snapshots displayed in second region 545-A are ordered from left to right, top to bottom); and
arranging the display of the panes in the dock area to match an order of the panes in the dock list ([0221]: The snapshots are presented in the order of creation).

Regarding Independent Claim 23,
Weber teaches a mobile device comprising:
a display ([0022]: “client 110 also includes a combined input/output device 216, such as a touchscreen device 216”);
at least one processor ([0022]: “The client 110 includes a processor 212”);
memory storing a stack list, the stack list including a list of panes in a maximized state ([0022]: “The memory 220 includes a web browser 222 and a client copies of n web pages 224b1 to 224bn to display in a stack of tabs in the web browser 222 using the output device 214 (e.g., a display) of the client 110”), a maximized state representing a largest size of a pane, wherein a pane at a top of the stack list is a current pane ([0028], Fig. 4A: A plurality of full sized windows (224b1 to 224b4), each displaying webpages, are stacked on top of each other); and
memory storing instructions that, when executed by the at least one processor, cause the mobile device to:
display the stack list, wherein the content of the current pane is displayed and the content of remaining panes in the stack list are hidden behind the current pane (Fig. 4A: windows (224b1 to 224b4) are stacked on top of each other).
	Weber does not teach:
a pane being a resizable container for displaying active content;
memory storing a dock list, the dock list including a list of panes in a minimized state in a dock area of the display, a minimized state for a pane being a smaller version of content displayed in the maximized state for the pane and the dock area overlaying the current pane;
and memory storing instructions that, when executed by the at least one processor, cause the mobile device to:
 display panes in the dock list in a dock area, wherein at most a predetermined number of panes in the dock list are displayed simultaneously and remaining panes in the dock list are off display, and responsive to receiving a 
However, Peterson teaches:
a pane being a resizable container for displaying active content ([0190]: the user is able to resize the window by dragging divider 528);
memory storing a dock list, the dock list including a list of panes in a minimized state in a dock area of the display, a minimized state for a pane being a smaller version of content displayed in the maximized state for the pane […] ([0218], Fig. 5Y: a plurality of smaller windows (snapshots 5100-A, 5100-D, 5100-E) are displayed within second region 545-A), and
responsive to receiving a long touch input […] on a navigation control in the content of the current pane, generate a new pane, the new pane being associated with content for a target location of the navigation control and the new pane being added to the dock list and displayed in the dock area [0298], Fig. 7W: in response to the user dragging a hyperlink from content region 737-B to second region 785-A a new snapshot is displayed in second region 785-A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Weber and Peterson so that a predetermined number of panes in a dock list are displayed in a dock area of the user interface.

Weber and Peterson do not teach:
the dock area overlaying the current pane; and
responsive to receiving a long touch input lacking a distance component on a navigation control in the content of the current pane, generate a new pane, the new pane being associated with content for a target location of the navigation control and the new pane being added to the dock list and displayed in the dock area.  
However, Bakhash teaches:
the dock area overlaying the current pane ([0063], Fig. 13B: A dock area (area where timeline 340 is displayed) overlays a current pane (window 492)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Weber and Peterson with Bakhash so that the dock area overlays the current pane.
	One of ordinary skill in the art would be motivated to do so in order to provide an improved graphical user interface that allows the user to efficiently navigate through a virtual space wherein groups of windows can be easily organized, stored, and retrieved (Bakhash [0011]).
	Weber, Peterson, and Bakhash do not teach:
responsive to receiving a long touch input lacking a distance component on a navigation control in the content of the current pane, generate a new pane, the new 
	However, Kim teaches:
responsive to receiving a long touch input lacking a distance component on a navigation control in the content of the current pane, generate a new pane, the new pane being associated with content for a target location of the navigation control and the new pane being added to the dock list and displayed in the dock area ([0406], Fig. 62: After a user performs a long touch input on a link displayed in the web browsing screen 190b, a selection window 190c is displayed. The selection window 190c includes a selectable option to create a new window associated with the link).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Weber, Peterson, and Bakhash with Kim so that a navigation control in the content of the current pane receives a long touch input lacking a distance component.
	One of ordinary skill in the art would be motivated to do so in order to access a context menu associated with a user selection of content in the current pane.

Regarding Dependent Claim 25,
Weber, Peterson, Bakhash, and Kim teach the mobile device of claim 23. Peterson teaches wherein the content for the target location begins loading in the new pane and finishes loading subsequent to being displayed in the dock area ([0299]: the hyperlink dragged from content region 737-B finishes loading as a snapshot when it is displayed in second region 785-A).  

Regarding Dependent Claim 26,
Weber, Peterson, Bakhash, and Kim teach the mobile device of claim 23. Peterson teaches wherein the content for the target location continues loading after being scrolled to a new location in the dock area ([0299]: the snapshot representation of the hyperlink is generated while the user performs the drag operation form the content region 737-B to the second region 785-A).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 2013/0145291) in view of Peterson (US 2017/0357437) in view of Bakhash (US 2015/0149965) in view of Kim (US 2014/0101535) in further view of Hall (US 2016/0291848).
Regarding Dependent Claim 4,
Weber, Peterson, Bakhash, and Kim teach the method of claim 3, but do not teach wherein arranging the display of the panes includes scrolling at least one of the predetermined number of panes off display.
However, Hall teaches wherein arranging the display of the panes includes scrolling at least one of the predetermined number of panes off display ([0038]: A drag input is used to scroll the invisible pages in the carousel into view).  

	One of ordinary skill in the art would be motivated to do so in order to improve a user’s experience by providing a limitless display of web pages.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 2013/0145291) in view of Peterson (US 2017/0357437) in view of Bakhash (US 2015/0149965) in view of Kim (US 2014/0101535) in further view of Munoz (US 2017/0060349).
Regarding Dependent Claim 5,
Weber, Peterson, Bakhash, and Kim teach the method of claim 1. Weber teaches wherein the user interface includes a stack selection area ([0029]: A tab indicator of a tab displayed in the stack is selectable by the user) and the method further includes receiving a short touch input on the stack selection area ([0029]: The tab indicator is selectable by the user). 
Weber, Peterson, and Bakhash do not teach responsive to receiving the short touch input on the stack selection area, moving the current pane to the back of the stack list, and making a next pane in the stack list the current pane, wherein the content of the current pane becomes visible.
However, Munoz teaches responsive to receiving the short touch input on the stack selection area, moving the current pane to the back of the stack list, and making a next pane in the stack list the current pane, wherein the content of the current pane becomes visible ([0063]: “The user may drag and drop the card 1508 across the stack to change the position of the card 1508 in the stack”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Weber, Peterson, Bakhash, and Kim with Munoz so that in response to receiving a selection of the stack selection area the content of a next pane in the stack can be switched with the current pane.
One of ordinary skill in the art would be motivated to do so in order to improve user experience by allowing easy to use gestures to change the order of the panes in the stack.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 2013/0145291) in view of Peterson (US 2017/0357437) in view of Bakhash (US 2015/0149965) in view of Kim (US 2014/0101535) in view of Munoz (US 2017/0060349) in further view of Chan (US 2014/0298267).
Regarding Dependent Claim 6,
Weber, Peterson, Bakhash, and Kim teach the method of claim 1. Weber teaches wherein the current pane displays a beginning of the content ([0028]: Tab 224b4 displays the beginning of a web page).
Weber, Peterson, Bakhash, and Kim do not teach: 
receiving a scroll input in a direction away from a header of the user interface, the scroll input being in an area outside the dock area and exceeding a resistance threshold;

moving the current pane to a draggable state, wherein the pane in a draggable state has a smaller scale than the maximized state and makes the pane an object of a drag input,
and removing the current pane from the stack list, and making a next pane in the stack list the current pane. 
	However, Munoz teaches:
receiving a scroll input in a direction away from a header of the user interface, the scroll input being in an area outside the dock area ([0063]: A drag input is applied to a page towards the left side of the screen);
and responsive to receiving the scroll input in the direction away from the header:
moving the current pane to a draggable state, wherein the pane in a draggable state has a smaller scale than the maximized state and makes the pane an object of a drag input, and removing the current pane from the stack list, and making a next pane in the stack list the current pane ([0063]: The dragged page has a smaller display size than a full sized page; once the page is removed from the stack another page becomes the top most displayed page). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Weber, Peterson, Bakhash, and Kim with Munoz so that in response to receiving a scroll input in a direction away from a header of 
	One of ordinary skill in the art would be motivated to do so in order to improve user experience by allowing easy to use gestures to change the order of the panes in the stack.
	Weber, Peterson, Bakhash, Kim, and Munoz do not teach a scroll input exceeding a resistance threshold.
	However, Chan teaches a scroll input exceeding a resistance threshold ([0029]: If a monitored position on the display exceeds a distance threshold the device understands the user’s intention to scroll the display). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Weber, Peterson, Bakhash, Kim, and Munoz with Chan so that a scroll input exceeds a resistance threshold.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (see KSR, 550 U.S. at 416, 82 USPQ2d at 1395).

Regarding Dependent Claim 7,
Weber, Peterson, Bakhash, Kim, Munoz, and Chan teach the method of claim 6. Munoz further teaches:
([0063]: A user releases the drag input once the page is dragged to the side of the display);
determining a location of the release ([0063]: The operation is completed once the page is released on the left side of the display or to another position within the stack);
responsive to determining the location is a first location, adding the pane in the draggable state back to the stack list, and making the pane the current pane ([0063]: If the user does not complete the drag operation the page is not moved);
and responsive to determining the location is a second location, adding the pane in the draggable state to the dock list and displaying the pane in a minimized state in the dock area ([0063]: If the user drags the page to the top of the screen it is removed from the stack and displayed in a new tab hidden from view).

Regarding Dependent Claim 8,
Weber, Peterson, Bakhash, Kim, Munoz, and Chan teach the method of claim 7. Munoz further teaches responsive to determining the location fails to meet the maximization threshold:
moving two panes in the dock area away from each other to create a landing area; and moving the pane in the draggable state to the landing area ([0063]: The user can add the page to a new tab that can be repositioned amongst the other tabs).

Regarding Dependent Claim 9,

receiving a release of the drag input ([0063]: A user releases the drag input once the page is dragged to the side of the display);
responsive to determining that the direction component is towards the dock area, adding the pane in the draggable state to the dock list and displaying the pane in a minimized state in the dock area ([0063]: If the user drags the page to the top of the screen it is removed from the stack and displayed in a new tab hidden from view);
and responsive to determining that the direction component is away from the dock area, adding add the pane in the draggable state to the stack list, and making the pane the current pane ([0063]: If the user can reorder the pages displayed in the stack according to their preferences).  Chan further teaches measuring whether the speed and direction of a user’s input exceeds a threshold value ([0024]: A user’s input upwards or downwards can be compared to a predetermined speed threshold).

Regarding Dependent Claim 10,
Weber, Peterson, Bakhash, Kim, Munoz, and Chan teach the method of claim 6. Peterson teaches scaling a size of the pane in the draggable state according to proximity to the dock area, wherein as the pane in the draggable state approaches the dock area the size of the pane in the draggable state approaches the minimized state ([0298]: As an element is dragged from the current pane to the dock area its appearance is miniaturized).  

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 2013/0145291) in view of Peterson (US 2017/0357437) in view of Bakhash (US 2015/0149965) in view of Kim (US 2014/0101535) in view of Munoz (US 2017/0060349) in view of Chan (US 2014/0298267) in further view of Rogers (US 2013/0067377).
Regarding Dependent Claim 11,
Weber, Peterson, Bakhash, Kim, Munoz, and Chan teach the method of claim 6, but do not teach displaying a footer with contextual actions during the drag input, each contextual action having a respective actionable area.
However, Rogers teaches displaying a footer with contextual actions during the drag input, each contextual action having a respective actionable area ([0056], Fig. 28B: Menu options arranged on the bottom of the display are activated by dragging and dropping content into them).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Weber, Peterson, Bakhash, Kim, Munoz, and Chan with Rogers so that a footer with contextual actions each having a respective actionable area is displayed during the drag input.
One of ordinary skill in the art would be motivated to do so in order to improve user experience by providing easy to use gestures to optimize content management.

Regarding Dependent Claim 12,
 Weber, Peterson, Bakhash, Kim, Munoz, Chan, and Rogers teach the method of claim 11. Rogers further teaches receiving a release of the drag input, wherein the object in the ([0056]: A function is activated when an object is dropped on top of the menu icon displayed on the bottom of the user interface).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 2013/0145291) in view of Peterson (US 2017/0357437) in view of Bakhash (US 2015/0149965) in view of Kim (US 2014/0101535) in view of Munoz (US 2017/0060349) in view of Chan (US 2014/0298267) in view of Rogers (US 2013/0067377) in further view of Chmielewski (US 2010/0192101).
Regarding Dependent Claim 13,
Weber, Peterson, Bakhash, Kim Munoz, Chan, and Rogers teach the method of claim 11, but do not teach wherein at least one contextual action is a close action and performing the close action includes:
removing the pane in the draggable state from the dock list;
removing the pane from the user interface;
and closing the pane.
	However, Chmielewski teaches wherein at least one contextual action is a close action and performing the close action includes closing a window ([0035]: A close button is used to close a window).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Weber, Peterson, Bakhash, Kim, 
	One of ordinary skill in the art would be motivated to do so in order to improve user experience by using easy to use gestures to personalize the display of multiple windows.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 2013/0145291) in view of Peterson (US 2017/0357437) in view of Bakhash (US 2015/0149965) in view of Kim (US 2014/0101535) in further view of Gil (US 2013/0019182).
Regarding Dependent Claim 14,
Weber, Peterson, Bakhash, and Kim teach the method of claim 1, further comprising: receiving a long touch input of a first pane in the dock area, the long touch input lacking a distance component; and responsive to receiving the long touch input of the first pane, displaying at least two contextual actions, each contextual action having a respective actionable area.  
However, Gil teaches displaying a context based menu, containing a plurality of commands that is associated with selected content ([0027], [0034]: A context based menu may be dynamically positioned near selected content and contains different categories of commands).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Weber, Peterson, Bakhash, and Kim with Gil so that responsive to receiving the long touch input of the first pane, displaying at least two contextual actions, each contextual action having a respective actionable area.
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 2013/0145291) in view of Peterson (US 2017/0357437) in view of Bakhash (US 2015/0149965) in view of Kim (US 2014/0101535) in further view of Ismalon (US 2011/0202848).
Regarding Dependent Claim 15,
Weber, Peterson, Bakhash, and Kim teach the method of claim 1, but do not teach wherein panes in the dock list load and update in parallel.
However, Ismalon teaches wherein panes in the dock list load and update in parallel ([0454]: A portal updates a plurality of content areas simultaneously).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Weber, Peterson, Bakhash, and Kim with Ismalon so that the panes in the dock list load and update in parallel.
One of ordinary skill in the art would be motivated to do so in order to provide up to date information from a plurality of content sources (Ismalon [0004]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 2013/0145291) in view of Peterson (US 2017/0357437) in view of Bakhash (US 2015/0149965) in further view of Kwon (US 10,564,845).
Regarding Independent Claim 16,

displaying a current pane in a maximized state and at least a first pane in a minimized state in a dock area, wherein the current pane is a top of a stack list and displays content associated with a first location and the first pane is in a dock list and displays content associated with a second location, wherein the minimized state for a pane is a scaled down version of the maximized state for the pane, the scale applying to the content for the pane and a size of the pane ([0218], Fig. 5Y: A plurality of smaller windows (snapshots 5100-A, 5100-D, 5100-E) are displayed within the second region 545-A while a full sized window is displayed in content region 527-B);
receiving a drag input on the first pane in the dock area ([0219], Fig. 5Y: A drag input is applied to a snapshot displayed in second region 545-A);
during the drag input on the first pane, scaling the size of the first pane according to proximity to the dock area, wherein as the first pane approaches the dock area the size of the first pane approaches the minimized state (Fig. 5Y: The snapshot maintains its current size while it is displayed in the second region);
receiving a release of the drag input; and returning the first pane to a maximized state or a minimized state depending on attributes of the drag input ([0219], Fig. 5BB: In response to the user dragging the snapshot to the content region 527-B the snapshot window is displayed in a maximized state. If the user does not drag the snapshot outside of second region 545-A then its size does not change).  
Peterson does not teach:
the dock area overlaying the current pane;

during the drag input on the first pane, scaling the size of the first pane proportionally to proximity to the dock area.
However, Weber teaches displaying a current pane in a maximized state, wherein the current pane is a top of a stack list and displays content associated with a first location ([0028], Fig. 4A: a plurality of full sized windows (224b1 to 224b4), each displaying webpages, are stacked on top of each other).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peterson and Weber so that a current pane in a maximized state is displayed on top of a stack list and displays content associated with a first location.
	One of ordinary skill in the art would be motivated to do so in order to preserve limited display space on a mobile device by overlaying windows on top of each other (Weber [0004]).
	Peterson and Weber do not teach:
the dock area overlaying the current pane;
during the drag input on the first pane, scaling the size of the first pane proportionally to proximity to the dock area.
	However, Bakhash teaches the dock area overlaying the current pane ([0063], [0189], Fig. 12, Fig. 13A, Fig. 13B: A dock area (the area where timeline 340 is displayed) overlays a current pane (window 490). Each icon in timeline 340 represents a stack of windows, thus the icons in the timeline are associated with windows that are not visible)).

	One of ordinary skill in the art would be motivated to do so in order to provide an improved graphical user interface that allows the user to efficiently navigate through a virtual space wherein groups of windows can be easily organized, stored, and retrieved (Bakhash [0011]).
Peterson, Weber, and Bakhash do not teach:
during the drag input on the first pane, scaling the size of the first pane proportionally to proximity to the dock area.
	Kwon teaches:
during the drag input on the first pane, scaling the size of the first pane proportionally to proximity to the […] area (Claim 1, Fig. 9: A size of the second region (region 950) is adjusted in proportion to a distance of the first point and the second point along which the touch selecting the first button is dragged).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peterson, Weber, and Bakhash with Kwon so that during the drag input on the first pane, the size of the first pane is proportionally scaled according to a proximity to the dock area.
.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 2013/0145291) in view of Peterson (US 2017/0357437) in view of Bakhash (US 2015/0149965) in view of Kwon (US 10,564,845) in further view of Shah (US 2012/0278756).
Regarding Dependent Claim 17,
Peterson, Weber, Bakhash, and Kwon teach the method of claim 16, but do not teach wherein a size of the minimized state is expressed as a percentage of a size of the maximized state.
However, Shah teaches wherein a size of the minimized state is expressed as a percentage of a size of the maximized state ([0025]: Multiple windows are displayed in a minimized state that is a percentage of the total display area size).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peterson, Weber, Bakhash, and Kwon with Shah so that a size of the minimized state is expressed as a percentage of a size of the maximized state.
One of ordinary skill in the art would be motivated to do so in order to improve user experience by providing screen space utilization information to the user.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 2013/0145291) in view of Peterson (US 2017/0357437) in view of Bakhash (US 2015/0149965) in view of Kwon (US 10,564,845) in further view of Munoz (US 2017/0060349).
Regarding Dependent Claim 18,
Peterson, Weber, Bakhash, and Kwon teach the method of claim 16, but do not teach determining that the first pane has reached a close boundary and responsive to the determining, automatically closing the first pane and removing the first pane from the dock list.
	However, Munoz teaches determining that the first pane has reached a close boundary and responsive to the determining, automatically closing the first pane and removing the first pane from the dock list ([0063]: A page dragged to the left hand side of the screen is removed from the stack).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peterson, Weber, Bakhash, and Kwon with Munoz so that the first pane is automatically closed and removed from the dock list when the first pane has reached a close boundary.
	One of ordinary skill in the art would be motivated to do so in order to improve user experience by providing easy to use gestures to optimize content management.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 2013/0145291) in view of Peterson (US 2017/0357437) in view of Bakhash (US 2015/0149965) in view of Kwon (US 10,564,845) in view of Munoz (US 2017/0060349) in further view of Yang (US 2014/0082483).

Peterson, Weber, Bakhash, Kwon, and Munoz teach the method of claim 18, but do not teach adding the second location to a list of recent locations responsive to closing the first pane.
However, Yang teaches adding the second location to a list of recent locations responsive to closing the first pane ([0038]: when a web page is closed it is recorded to a list of recently closed webpages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peterson, Weber, Bakhash, Kwon, and Munoz with Yang so that in response to closing the first pane the second location is added to a list of recent locations.
One of ordinary skill in the art would be motivated to do so in order to provide a simplified method of restoring a recently closed webpage (Yang [0004]).

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 2013/0145291) in view of Peterson (US 2017/0357437) in view of Bakhash (US 2015/0149965) in view of Kwon (US 10,564,845) in view of Munoz (US 2017/0060349) Chan (US 2014/0298267).
Regarding Dependent Claim 20,
Peterson, Weber, Bakhash, and Kwon teach the method of claim 16, but do not teach:
determining that a velocity of the drag input meets a velocity threshold;

and responsive to a direction of the drag input being away from the dock area, moving the first pane to the stack list, making the first pane the current pane and hiding the content associated with the first location.  
	However, Munoz teaches:
responsive to a direction of the drag input being toward the dock area, moving the first pane to the dock area ([0063]: If the user drags the page to the top of the screen it is removed from the stack and displayed in a new tab hidden from view);
and responsive to a direction of the drag input being away from the dock area, moving the first pane to the stack list, making the first pane the current pane and hiding the content associated with the first location ([0063]: the user can reorder the pages displayed in the stack according to their preferences).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peterson, Weber, Bakhash, and Kwon with Munoz so that in response to receiving a drag input in a toward the dock area, the pane is moved to the dock area and in response to the drag input being away from the dock area, moving the first pane to the stack list as the current pane and hiding the content associated with the first location.
	One of ordinary skill in the art would be motivated to do so in order to improve user experience by providing the user with easy to use gestures that allow for the personalization of content according to the user’s needs.

Regarding Dependent Claim 21,
Peterson, Weber, Bakhash, and Kwon teach the method of claim 16, but do not teach:
determining whether a location of the release meets a maximization threshold;
responsive to the location failing to meet the maximization threshold, moving the first pane to the dock area;
and responsive to the location meeting the maximization threshold, moving the first pane to the stack list, making the first pane the current pane and hiding the content associated with the first location.  
	However, Munoz teaches:
responsive to a first drag input, moving the first pane to the dock area ([0063]: a drag input is applied to a page towards the left side of the screen);
and responsive to a second drag input, moving the first pane to the stack list, making the first pane the current pane and hiding the content associated with the first location ([0063]: the dragged page has a smaller display size than a full sized page; once the page is removed from the stack another page becomes the top most displayed page).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peterson, Weber, Bakhash, and Kwon with Munoz so that the first pane is moved in response to a drag input.
	One of ordinary skill in the art would be motivated to do so in order to improve user experience by allowing easy to use gestures to change the order of the panes in the stack.

	However, Chan teaches determining whether user input exceeds a resistance threshold ([0029]: if a monitored position on the display exceeds a distance threshold the device understands the user’s intention to scroll the display).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peterson, Weber, Bakhash, Kwon, and Munoz with Chan so that a maximization threshold is used.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (see KSR, 550 U.S. at 416, 82 USPQ2d at 1395).

Regarding Dependent Claim 22,
Peterson, Weber, Bakhash, Kwon, Munoz and Chan teach the method of claim 21. Chan further teaches measuring whether the speed and direction of a user’s input exceeds a threshold value ([0024]: a user’s input upwards or downwards can be compared to a predetermined speed threshold).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 2013/0145291) in view of Peterson (US 2017/0357437) in view of Bakhash (US 2015/0149965) in view of Kim (US 2014/0101535) in further view of Sauve (US 2011/0167376).

Weber, Peterson, Bakhash, and Kim teach the mobile device of claim 23, but do not teach wherein the stack list includes a home page, wherein the home page is not moveable to a draggable state or a minimized state.
However, Sauve teaches displaying a home page, wherein the home page is not moveable to a draggable state or a minimized state ([0031], [0045]: a page displayed within pinned window has navigational controls that cause content to be generated in non-pinned windows thus preventing the pinned window from being moved).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Weber, Peterson, Bakhash, and Kim with Sauve so that the stack list includes a home page wherein the home page is not moveable to a draggable state or a minimized state.
One of ordinary skill in the art would be motivated to do so in order to continue viewing a webpage that is designated as important.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 2013/0145291) in view of Peterson (US 2017/0357437) in view of Bakhash (US 2015/0149965) in view of Kim (US 2014/0101535) in further view of Toriyama (US 2007/0198948).
Regarding Dependent Claim 27,
Weber, Peterson, Bakhash, and Kim teach the mobile device of claim 23, but do not teach wherein each pane has respective flag indicating whether the pane remains active off display.
([0129]: a plurality of windows have a state that indicates whether they are in an active or inactive state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Weber, Peterson, Bakhash, and Kim with Toriyama so that each pane has a respective flag that indicates whether the pane remains active off display.
One of ordinary skill in the art would be motivated to do so in order to improve system performance by allowing the user to determine which panes are consuming computing resources.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 2013/0145291) in view of Peterson (US 2017/0357437) in view of Bakhash (US 2015/0149965) in view of Kim (US 2014/0101535) in further view of Cao (US 2016/0217143).
Regarding Dependent Claim 28,
Weber, Peterson, Bakhash, and Kim teach the mobile device of claim 23, but do not teach wherein each pane has a scroll offset attribute.
However, Cao teaches a window has a scroll offset attribute ([0024]-[0025]: the current position information of a scrollbar within a window is determined).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Weber, Peterson, Bakhash, and Kim with Cao so that each of the panes has a scroll offset attribute.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLE DAHIR whose telephone number is (571)270-1493. The examiner can normally be reached 8:30AM-5:00PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.M.D./Examiner, Art Unit 2176                                                                                                                                                                                                        
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176